DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (USPub 2018/0072120).
	With respect to claim 1, Hunter et al. disclose a wheel suspension and transmission gear assembly, comprising: a main arm (325) pivotally connectable at a connection point (372) of the main arm to a shaft point of a wheel [0047]; a first linkage unit (315) pivotally connected at its first end (358, 360) to the main arm (Fig 3); and a second linkage unit (320) pivotally connected at its first end (365, 375) to the main arm such that at least a portion of the main arm is between the first linkage unit and the second linkage unit and such that a second end of the first linkage unit and a second end of the second linkage unit are at opposing sides of the main arm with respect to each other (Fig 3); wherein (i) the main arm and (ii) the first linkage unit or the second linkage unit each comprises: a first gear and a second gear pivotally connected thereto and interconnected to transmit rotational motion between each other (Fig 3).
	With respect to claim 2, wherein: the first gear (350, 355) of the first linkage unit or the second linkage unit is couplable to an input shaft (motor shaft) being powered by a rotational power source (motor), the first gear of the main arm is rotatable by the second gear of the first linkage unit or the second linkage unit, and the second gear (370) of the main arm is couplable to an output shaft (372) being coupled to the shaft point of the wheel (Fig 3 and [0042-0047].
	With respect to claim 3, wherein the second gear (358, 375) of the first linkage unit or the second linkage unit and the first gear (360, 365) of the main arm rotate together about a common axis (Fig 3).
	With respect to claim 4, wherein the gears of the main arm rotate in one plane, and the gears of the first linkage unit or the second linkage unit rotate in a different plane that is substantially parallel to the plane in which the gears of the main arm rotate (coaxially aligned elbow gears, [0042]).
	With respect to claim 5, wherein the first gear (350, 355) and the second gear (358, 375) of at least one of (i) the main arm and (ii) the first linkage unit or the second linkage unit, rotate in the same direction (Fig 3).
	With respect to claim 6, wherein at least one of (i) the main arm and (ii) the first linkage unit or the second linkage unit comprises a drive belt (375, 380) or a drive chain interconnecting the respective first gear and the second gear.
	With respect to claim 7, wherein at least one of (i) the main arm (Fig 3) and (ii) the first linkage unit or the second linkage unit comprises an odd number of meshed gears (360, 365, 370) to transmit rotation of the respective first gear to the respective second gear.

With respect to claim 8, further comprising a shock absorbing unit [0047].
	With respect to claim 10, wherein the connection point of the main arm to the shaft point moves along a straight line in response to a change in a position of at least one of: the main arm, the first linkage unit and the second linkage unit (as shown in Fig 2, while the shaft point moves in a Figure 8 pattern, portions of that pattern between positions 200 and -200 are straight lines).
	With respect to claims 11, 14-18, and 20, the apparatus discussed above meets the limitations.
	With respect to claim 12, wherein the first gear (360) of the main arm is rotatable by the second gear (358) of the first linkage unit or the second linkage unit.
	With respect to claim 13, wherein the second gear of the first linkage unit or the second linkage unit and the first gear of the main arm rotate together about a common axis (Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. in view of Muller (US 3,174,771).
	Hunter et al. discloses the claimed invention as discussed above but do not disclose wherein the shock absorbing unit is connected to at least one of the first linkage unit and the second linkage unit to cause the shock absorbing unit to alter its length in response to a change in a position of at least one of: the main arm, the first linkage unit and the second linkage unit. Muller, however, disclose a three linkage wheel suspension having a shock absorber connected to one of a first and second linkage (Figs 2-3). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Hunter et al. in view of the teachings of Muller to connect the shock absorber or springs to the first or second linkages in order to provide conventional shock absorption to increase ride comfort of the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/19/2022